Title: To James Madison from Louis-André Pichon, 30 December 1801
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Georgetown le 9. Nivose an 10.(30. Xbre. 1801)
J’ai l’honneur de vous adresser, Sous ce pli, des pieces dans lesquelles le Capitaine Buisson, Supercargue de la Goelette La Peggy, qui fait partie des propriétés à Restituter, réclame des effets qui ont été pris à Son bord par les capteurs ou détruits dans l’acte de la capture; ces circonstances ont été reconnues et confessées dans le cours de la procédure par les capteurs; et Je présume que le département de la Marine en Sera informé. En tout cas, Monsieur, Si le principe de leur restitution est admis, comme J’en ai la confiance, il Sera facile d’en déterminer le montant, d’une maniere équitable et d’après des estimations correctes, Si celles du Capitne. Buisson n’étaient pas trouvées telles. Agréez, Monsieur, mon respect avec l’assurance de ma parfaite considération.
L. A. Pichon
 
Condensed Translation
Sends enclosures in which Captain Buisson of the schooner Peggy lists property and effects taken or damaged in its capture. Captors have acknowledged the circumstances in court; presumes the Navy Department will be informed. If the principle of restitution is acknowledged and Buisson’s estimates are correct, it will be easy to determine the value in an equitable manner.
 

   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand, signed by Pichon. For enclosures, see n. 1.


   Pichon enclosed two lists, one of the stores on board the Peggy when it was captured in May 1800 by the Trumbull (2 pp.; in French) and the other of the property claimed by Captain Buisson (2 pp.; in French). Both enclosures are dated New York, 29 May 1800, signed by Buisson, and docketed by Wagner as received in Pichon’s letter of 30 Dec. 1801.

